MEMORANDUM **
Following a limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc), Julius Darnell Roberts appeals from the district court’s order concluding that it would not have imposed a materially different sentence had it known that the Sentencing Guidelines were advisory. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Roberts contends that his sentence is unreasonable under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), because the district court failed to consider the factors contained in 18 U.S.C. § 3553(a). However, this contention is foreclosed by United States v. Combs, 470 F.3d 1294, 1297 (9th Cir.2006).
Roberts contends that the district court improperly failed to give him the opportunity to present arguments regarding resentencing and to have a resentencing hearing. However, the district court properly elicited the views of counsel regarding resentencing. See United States v. Montgomery, 462 F.3d 1067, 1069 (9th Cir.2006). In addition, because the district court determined that it would not have imposed a materially different sentence, Roberts was not entitled to a resentencing hearing. See Combs, 470 F.3d at 1296-97; Ameline, 409 F.3d at 1085. We also reject Roberts’s contention that he must be re-sentenced because the district court allegedly failed to adequately explain the reasons for its decision.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.